On Rehearing.
PER CURIAM.
We remain of the opinion that this case should' not have been disposed of by the court as matter of law. A rehearing was granted for further consideration of the question whether the Metropolitan Trust Company’s refusal to return the collateral to Morse when he tendered payment of his note would affect Heinze’s rights as owner in a way different from the way it would affect Morse’s rights as bailor. In other words, if the jury were to find that the stock belonged to Heinze, that Morse wrongfully pledged it with the trust company for payment of his own debt, tendered payment of the debt when due, and demanded the stock which the trust company refused to deliver, could Heinze say that the stock was his and not Morse’s, and at the same time claim that the lien upon it was discharged because the trust company had refused to deliver it to Morse ? It seems hard that Heinze should profit by the trust company’s refusal to deliver his stock to Morse, who was not entitled to it as against him. If it had delivered the stock to Morse, it would have received payment of its loan, and would have been under no obligation to Heinze. Still, Heinze did not require the trust company to deliver the stock to him, nor authorize it to refuse delivery of it to Morse. He intervened in no way whatever. The trust company acted entirely of its own motion, without delivering the stock to Heinze, or even setting up Pleinze’s title. His position being twofold-—-first, that the stock'was his and second, that Morse had no right to pledge it for his own debt—we think he is entitled to the benefit of the rule that the trust company’s action in refusing to return it to Morse when he tendered payment of his debt discharged the lien. It can hardly be discharged as to Morse who created it, and yet continue as to Heinze who repudiates it. When the trust company thereafter delivered the stock to the defendant (not under the money judgment recovered against it, but by agreement), it was guilty of a conversion, and the defendant by selling it was also guilty of conversion, especially if he had notice of Heinze’s rights.